Citation Nr: 1542531	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  09-34 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to September 19, 2008, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) based upon the Veteran's service-connected PTSD alone.

3.  Entitlement to an increased rating for diabetes mellitus, type II, currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for residuals of a chip fracture of the right great toe, currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, rated evaluated as 20 percent disabling.

6.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently rated as 20 percent disabling.

7.  Entitlement to an increased rating for peripheral vascular disease of the left lower extremity, currently rated as 20 percent disabling.

8.  Entitlement to an increased rating for residuals of pilonidal cyst with scars, currently rated as 20 percent disabling.

9.  Entitlement to an effective date prior to March 29, 2011, for the 20 percent rated for peripheral neuropathy of the left lower extremity.

10.  Entitlement to an effective date prior to March 29, 2011, for the 20 percent rated for peripheral neuropathy of the right lower extremity.

11.  Entitlement to an effective date prior to March 29, 2011, for the 20 percent rated for peripheral vascular disease of the left lower extremity.

12.  Entitlement to an effective date prior to June 3, 2009, for the award of a TDIU based upon the combined effects of all service-connected disabilities.

13.  Entitlement to service connection for a kidney disability.

14.  Entitlement to service connection for a back disability.

15.  Entitlement to service connection for gout.

16.  Whether new and material evidence was received to reopen the claim for service connection for a stomach disability.

17.  Whether new and material evidence was received to reopen the claim for service connection for a left knee disability.

18.  Whether new and material evidence was received to reopen the claim for service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	James A. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971, to include service in the Republic of Vietnam during the Vietnam Era.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran has suggested and the evidence raises the issue of whether the Veteran was rendered unemployable due to his service-connected PTSD alone during the pendency of this claim.  Although the record reflects that the Veteran has been granted a TDIU based on all of his service-connected disabilities, the RO has not adjudicated the issue of entitlement to a TDIU based solely on PTSD.  Since the issue of entitlement to a TDIU based on PTSD is a component of the appeal for a higher rating for PTSD, the Board also has jurisdiction over the TDIU component of the claim.  See VAOGCPREC 6-96.  

The record before the Board consists of the Veteran's electronic records within Virtual VA and Veterans Benefits Management System.

The issues of entitlement to a TDIU based upon the service-connected PTSD alone, and entitlement to an effective date prior to June 3, 2009, for the award of a TDIU based upon the combined effects of all service-connected disabilities are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Throughout the pendency of this claim, the Veteran's PTSD has been manifested by social and occupational impairment that more nearly approximates deficiencies in most areas than total.

2.  In a June 2015 statement, the Veteran's representative indicated satisfaction with the award of the TDIU rating and effectively withdrew the appeals as to the ratings and effective dates assigned for peripheral vascular disease and peripheral neuropathy of the left lower extremity and for peripheral neuropathy of the right lower extremity, as to the ratings assigned for pilonidal cyst residuals, diabetes mellitus and right great toe chip fracture residuals, as to whether service connection is warranted for kidney, back and gout disorders, and as to whether new and material evidence was received to reopen the claims for service connection for stomach, right knee and left knee disorders.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no more, for PTSD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for withdrawal of the appeal for entitlement to increased ratings for diabetes mellitus, type II, residuals of a chip fracture of the right great toe, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, peripheral vascular disease of the left lower extremity, and residuals of pilonidal cyst with scars have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal for entitlement to an effective date prior to March 29, 2011, for a 20 percent rating for peripheral neuropathy of the left lower extremity, a 20 percent rating for peripheral neuropathy of the right lower extremity, and a 20 percent rating for peripheral vascular disease of the left lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of the appeal for entitlement to service connection for a kidney disorder a back disorder and gout have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for withdrawal of the appeal of whether new and material evidence was received to reopen the claim for service connection for a stomach disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

6.  The criteria for withdrawal of the appeal of whether new and material evidence was received to reopen the claim for service connection for a left knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

7.  The criteria for withdrawal of the appeal of whether new and material evidence was received to reopen the claim for service connection for a right knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Posttraumatic Stress Disorder

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the U. S. Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter sent in December 2006.  While this was provided after the initial adjudication of the claim for service connection, it was provided before the initial decision rating the disability.

All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs) and post-service VA and private medical records, and Social Security Administration (SSA) records has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  Moreover, the Veteran was afforded appropriate VA examinations during the time period relevant to this appeal.  The evidence does not indicate that the Veteran's PTSD has increased in severity since the most recent examination in October 2010.  The Veteran's detailed VA clinical records since that time do not reveal a worsening.  As such, remand for a new examination is not necessary.  VA complied with its duty to assist the Veteran.  

Accordingly, the Board will now address the merits of this claim. 

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

In initial rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).  

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, according to the General Rating Formula for Mental Disorders.  

Under the General Rating Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

The Veteran's initial rating claim originates from his August 2003 claim for service connection.  The claim was initially denied by way of a January 2004 rating decision and an appeal was perfected.  The Board, in a May 2011 decision, granted service connection for PTSD.  This grant was effectuated by way of a July 2011 rating action, which assigned an initial rating of 50 percent, effective August 25, 2003, and a rating of 70 percent, effective September 19, 2008.  The Veteran has perfected an appeal as to both stages of his PTSD rating.

The Board has reviewed the extensive clinical treatment records, as well as the VA examination reports during the pendency of this longstanding claim.  The Veteran's competent lay statements, both to healthcare providers and by way of written statements to VA, were also reviewed and considered by the Board.

May 2003 VA clinical notes show treatment for PTSD with notations that the Veteran was depressed, but well groomed, alert, with no thought disorder, no suicidal ideation, no hallucinations or delusion, and fair judgment.

In July 2003, the Veteran underwent a private psychological evaluation.  At that time, he was experiencing insomnia, bad dreams and talking in his sleep, which resulted in angry outbursts and increased agitation during the days.  The Veteran reported that if he were alone, he would be suicidal, but there was no indication of present actual suicidal or homicidal ideation.  The Veteran had no history of psychiatric hospitalization.  He presented to the examination with adequate hygiene and grooming, clear and coherent speech, somewhat concrete thought processes, but moderately impaired concentration and attention.  He reported no hallucinations or delusions.  The psychologist noted his recent memory to be mildly impaired, and his remote memory to be moderately impaired.  His abstract reasoning capability was also noted to be moderately impaired.  The Veteran's judgment and insight were deemed to be fair.  The psychologist noted the Veteran's unemployment at that time and indicated the reason for it, "appears to be physical rather than psychological."  The Veteran reported being out of work on Workers Compensation at the time.  The current Global Assessment of Functioning (GAF) score was 43, with an indication that the highest GAF in the prior year was 55.  

The GAF score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with peers or co-workers).

In August 2003, the Veteran was evaluated in an SSA Mental Residual Functional Capacity Assessment.  The examining physician noted the Veteran's functioning had worsened in February 2003, with an indication that the Veteran's ability to complete a normal workday and workweek without interruptions from psychologically based symptoms was markedly limited.  The Veteran was deemed moderately limited in his ability to understand and remember detailed instructions, ability to carry out detailed instructions, ability to maintain attention and concentration for extended periods, and ability to perform activities within a schedule, maintain regular attendance, and be punctual.  The Veteran's ability to get along with coworkers or peers without distracting them or exhibiting behavioral extremes was also deemed moderately impaired, as was his ability to set realistic goals or make plans independently of others.  This evaluator also indicated the Veteran's symptoms included anhedonia or pervasive loss of interest in almost all activities, appetite disturbance, sleep disturbance, decreased energy, difficulty concentrating, and thoughts of suicide.  The report indicates the Veteran's ability to tolerate the stress of a work environment, "was seen as markedly impaired...[with] dependency for even sedentary tasks such as driving and handling money."

A September 2003 VA clinical treatment record shows reports of memory impairment, loss of interest in activities he used to enjoy, feelings of isolation and emotional numbness, sleep impairment, irritability and angry outbursts, difficulty concentrating and being easily startled.  A GAF score of 45 was assigned.

June 2004 clinical notes show increased solitude and irritability due to being off medication, which stabilized once his medications were again stabilized.  The physician at this time described the Veteran as quite friendly and engaging, with coherent, goal-directed thoughts, and no evidence of a thought disorder, delusions, hallucinations or suicidal ideation.  His GAF score was reported as 60 at that time.

At a December 2004 clinical visit, the Veteran's then wife accompanied him and reported that he was very jealous and, "that he can lose his temper for no apparent reason."  The physician noted that the Veteran was loud and bombastic and referred to himself in the third person during the evaluation.  Records in February 2005 show that his medication dosage was increased.  A March 2005 note describes the Veteran as pleasant, but with a fractious temperament, quickly becoming irritated.  June 2005 records suggest he had stabilized following a medication adjustment.

April 2006 records show the Veteran told his story to a VA psychiatrist in a "very animated" fashion, breaking eye contact regularly.  

July 2006 records show that the Veteran had self-isolative tendencies and fragmented sleep patterns, and that he experienced panic attacks related to memories of his Vietnam experiences.  The frequency of these panic attacks was not reported.  The Veteran appeared in appropriate dress and was well groomed, with an anxious and tense mood.  His affect was congruent with his mood and his speech was coherent, relevant and productive.  The Veteran's thought content focused on past traumatic events, but his thought processes were normal.  No suicidal or homicidal ideation was reported, nor were hallucinations or delusions.  The Veteran was oriented to time, person and place; his memory was intact; and his attention, concentration, insight and judgment were all intact.  A GAF score of 50 was assigned at that time.  October 2006, February 2007, May 2007, and December 2007 clinical notes report similar symptoms with GAF scores ranging from 48 to 50.

A January 2008 note again shows the Veteran's tendency toward "angry temperamental outbursts."  At that time his thought content was described as demoralized by chronic PTSD and the effects on his life and family.  A GAF score of 49 was assigned.

In March 2008, a VA clinician reported the Veteran's persistent vigilance, watchfulness of the perimeter, and mood changes with irritability and dysphoria, which cause a difficulty in socialization.  September 2008 clinical notes also show that his sleep disturbance limits him to 3 hours of restless sleep per night with night terrors.  Suicidal ideation was denied by the Veteran at that time.

In September 2008, the Veteran underwent a VA examination.  He reported that he was "depressed all the time," with angry outbursts, lethargy, low motivation, scattered feelings every day, and memory disturbance on some days, with suicidal ideation, but no plan.  The Veteran described an isolated lifestyle, having been married and divorced four times and now living alone with no social interaction.  The Veteran reported a history of physical aggressiveness, to include domestic violence as well as a history of fights with males.  The Veteran was observed as casually dressed, wearing dark glasses, with clear, coherent speech, and a pleasant, cooperative, friendly attitude.  His affect, however, was constricted and his mood slightly irritable.  The Veteran was oriented to time, place and person, and had unremarkable thought process, but was noted to have suicidal ideation (thought with no plan and no intent), obsessions, preoccupation with one or two topics, paranoid ideation and superstitious thought content.  The Veteran described experiencing persistent auditory hallucinations, as well as obsessive thinking related to intrusion, order, locking and checking.  He had no homicidal ideation and no panic attacks.  He reported difficulty falling and staying asleep.  The examiner described the Veteran as having good impulse control, but noted that he was verbally impulsive, that he argues and confronts others and that he had recently been in a fight with another male.  The Veteran's recent memory was noted as mildly impaired, with short term loss of memory related to events, details, and names.  There was no indication, however, that he was forgetting things like names of close relatives, his own name, or his occupation.  The examiner confirmed his PTSD and major depressive disorder diagnosis, and assigned a GAF score of 39.  The RO assigned a 70 percent disability rating for the Veteran's PTSD, effective on the date of this examination.

A December 2009 VA psychiatry clinical note shows the Veteran as living essentially in isolation:  "I don't see anybody.  I stay home and guard the perimeter.  I leave to go to the store.  I have no friends."  The Veteran's mood was noted as tense and anxious, with an affect that included some irate indignation.  Thought was coherent and goal-directed and appearance was appropriate.  Suicidal and homicidal ideation were denied, as were hallucinations and delusions.  The Veteran was oriented to person, place and time, and his memory was noted as intact.  Attention and concentration were fair and insight and judgment were good.

July 2010 clinical notes show ongoing reports of anger and irritability with difficulty sleeping.  Active suicidal and homicidal thoughts were denied, but the Veteran did report becoming angry with others easily.  He also experienced hypervigilance and is easily startled.  The Veteran did report to this examination appropriately dressed and groomed with good hygiene.  No audio or visual hallucinations or delusions were reported.  The GAF score was 55.

In August 2010, the Veteran's treating VA psychiatrist submitted a statement documenting the Veteran's PTSD symptoms as including chronic and severe irritability, flashbacks and nightmares, which "prevent him from being functional in a work setting."  The Veteran was also noted to be unable to maintain a stable marriage or relationship due to severe paranoia, irritability and mood swings.  The psychiatrist opined that the Veteran is chronically impaired by his PTSD and that a 100 percent rating is in order.

In October 2010, the Veteran underwent another VA examination for PTSD.  At that time, the Veteran confirmed that he had not been hospitalized for his mental disorder.  He was noted to have chronic depression, moderate to severe, vacillating and isolating.  He was irritable, with angry outbursts, loss of appetite, lethargy, sleep disturbance, hopelessness, with a history of suicidal thoughts.  He reported continuing to have suicidal ideation, but no plan or intent.  Concentration problems and memory problems persisted.  The Veteran reported that he has no friends, is not dating, lives alone, and rarely leaves home.  He has no hobbies or interests.  

The examiner observed the Veteran to be clean and neatly dressed, but wearing dark glasses throughout the exam.  He was lethargic and tense, with spontaneous, clear and coherent speech.  His attitude was cooperative and friendly, but his affect constricted and his mood agitated.  His orientation was intact in all areas and his thought process unremarkable, but his thought content included phobias and paranoid ideation.  No delusions were reported, but the Veteran again reported persistent auditory hallucinations.  The Veteran's judgment was deemed fair to poor.  The Veteran also reported obsessive cleaning.  The examiner found the Veteran's impulse control to be poor, to include poor verbal control and being bothered by others.  Slight impairment of recent memory was again noted with details such as dates.  

The examiner generally described the Veteran's PTSD symptoms as severe and chronic.  The examiner assessed the Veteran has having PTSD with associated depression and anxiety.  The examiner assigned a GAF score of 40.  

In March 2011 and June 2011, clinical records show ongoing chronic nightmares, frequent awakenings and sweats at night.  The Veteran reported feeling guarded and irritable.  The physician observed the Veteran to be alert, oriented, and adequately dressed and groomed, although wearing sunglasses.  His speech was clear, loud and mildly pressured.  His thought process was linear and goal oriented, but his affect was an irritable mood and angry.  The Veteran denied suicidal and homicidal thoughts and plans, as well as hallucinations and delusions.  Insight and judgment were grossly intact.  A GAF score of 48 was assigned at both times.  December 2011 clinical notes show a report of increasing anger and irritability with poor sleep and increased nightmares.  The Veteran reported a physical confrontation with someone outside of a store, as well as a run in with his brother-in-law.

In March 2012, the Veteran reported to his treating VA psychiatrist that he had an exacerbation of his PTSD symptoms following an altercation and startle-response in a Wal-Mart parking lot three weeks prior.  He reported experiencing more disturbing nightmares, hearing voices and chopper noises in flashbacks that are more intense.  Suicidal and homicidal ideation was denied.  The Veteran's mood was noted as more irritable.  A GAF score of 47 was assigned.

A May 2012 VA suicide risk assessment shows the Veteran reported no suicidal ideation, threats, or self-harm, although this assessment was done in response to the Veteran's report that he had difficulty during the month of May 2012, noting thoughts of suicide three weeks prior.  He was provided with a safety plan at that time to assist in developing strategies for dealing with suicidal ideation.  An August 2012 clinical note shows the Veteran denied any active suicidal or homicidal ideation at that time.  He reported continuing difficulty with sleep, frequent awakenings and nightmares.  His GAF score at that time was assessed as 53.  Similar symptoms were reported in March 2013.  In July 2013, he reported another altercation, which resulted in a physical fight.  The Veteran remained irritable and socially withdrawn.  He denied suicidal or homicidal ideation.  The Veteran continued to appear oriented, appropriately dressed and groomed with normal thought processes, and fair insight and judgment.  His GAF score remained at 53.  Similar symptoms were reported throughout 2013, as well as in February 2014.  

The most recent VA clinical mental health treatment note before the Board is an April 2014 psychiatry note.  At this time, the Veteran continued to endorse irritability, avoidance, nightmares, hypervigilance and poor sleep.  No active suicidal or homicidal ideation was reported.  The Veteran appeared adequate with casual dress and sunglasses.  His was noted as cooperative with normal speech, a fair mood, and restricted to irritable affect.  Concentration and memory were normal, thought process was normal, and he denied auditory or visual hallucinations and delusional thoughts.  Judgment and insight were fair, with orientation to person, place, situation and date.

In sum, throughout the pendency of this claim, including both before and after the September 2008 VA examination, the evidence shows ongoing depression and dysthymic mood, along with anger and irritability.  These symptoms are noted to have contributed to the Veteran's breakup of four marriages.  The Veteran also consistently reported severe interference with his sleep routine, which resulted in his daytime irritability.  In addition to four failed marriages, the evidence consistently shows an isolated lifestyle without the presence of friendships.  The Veteran struggles to respond appropriately in stressful situations, which is shown in the record to have resulted in several verbal and physical altercations in public places.  The examiners throughout the pendency of this longstanding claim have characterized the symptoms present as moderate, at best, and often severe.  These symptoms can be likened to several of the factors within the criteria for a 70 percent disability rating under DC 9411, including near-continuous depression affecting his ability to function independently, appropriately and effectively; impaired impulse control; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  While the Veteran's symptoms have not included intermittently illogical, obscure or irrelevant speech, near-continuous panic, spacial disorientation, or neglect of personal appearance or hygiene, again the presence of all symptoms listed is not required to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The Veteran's symptoms have been largely consistent throughout the pendency of this claim and the resulting occupational and social impairment has most closely approximated the deficiencies in most areas required for an initial rating of 70 percent rating under DC 9411.

The evidence, however, is not indicative of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  In fact, these symptoms are not apparent at any time since the 2003 initial award of service connection.  While the Veteran reported "persistent" auditory hallucinations at his September 2008 and October 2010 VA examinations, the notations throughout the clinical record show that he denied the existence of hallucinations.  Thus, the Board recognizes that the Veteran may have experienced auditory hallucinations at some time, but the preponderance of the evidence shows that any such hallucinations were not of such a frequency that they could be considered "persistent."   While the record shows angry outbursts and altercations, as well as occasional reports of a suicidal ideation, these symptoms are adequately described in the criteria for a 70 percent rating (suicidal ideation and impaired impulse control), but do not rise to the level of persistent danger of hurting self or others, contemplated by a 100 percent rating.

In reaching this decision the Board has considered all of the symptoms of the Veteran's PTSD but has determined that the resulting social and occupational impairment does not more nearly approximate the total impairment required for a 100 percent rating than the deficiencies in most areas contemplated by a 70 percent rating.

Thus, an initial rating of 70 percent, and no more, is warranted for the Veteran's service-connected PTSD throughout the initial-rating period.

Additional Considerations 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a rating in excess of that assigned above for the Veteran's PTSD.  

Consideration has been given to assigning a staged rating for the disability decided herein, but for the reasons explained above, the Board has determined that the schedular criteria for a rating in excess of 70 percent have not been met for any portion of the period of the claim.  

Finally, the Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected PTSD, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing. 38 C.F.R. § 20.204(b).

In addition to the PTSD claim discussed above, the Veteran perfected appeals as to the ratings and effective dates assigned for peripheral vascular disease and peripheral neuropathy of the left lower extremity and for peripheral neuropathy of the right lower extremity, as to the rating assigned for pilonidal cyst residuals, diabetes mellitus and right great toe chip fracture residuals, as to whether service connection is warranted for kidney, back and gout disorders, and as to whether new and material evidence was received to reopen the claims for service connection for stomach, right knee and left knee disorders.  

In June 2015, following the award of a TDIU, the Veteran's representative submitted a statement recognizing all issues on appeal, but indicating satisfaction with the award of a TDIU, other than the effective date assigned.  The representative further discussed the basis for the appeal of the effective date of TDIU, as well as the basis for appealing the rating assigned to PTSD.  As to the remaining issues on appeal, the representative suggested that these issues were rendered moot by way of the award of a TDIU.  While this is not technically correct, the Board construes the representative's June 2015 statement as an indication of satisfaction with and, therefore, withdrawal of all issues on appeal but for the PTSD rating and the TDIU effective date.  There remains no allegation of error of fact or law for appellate consideration as to the appeals of the ratings and effective dates assigned for peripheral vascular disease and peripheral neuropathy of the left lower extremity and for peripheral neuropathy of the right lower extremity; as to the ratings assigned for pilonidal cyst residuals, diabetes mellitus and right great toe chip fracture residuals; as to whether service connection is warranted for kidney, back and gout disorders; and as to whether new and material evidence was received to reopen the claims for service connection for stomach, right knee and left knee disorders.  Accordingly, the Board does not have jurisdiction to review these issues on appeal, and they must be dismissed.


ORDER

The Board having determined that the Veteran's PTSD warrants a 70 percent rating, but no higher, throughout the initial rating period, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

The appeal for entitlement to an increased rating for service connected diabetes mellitus, type II is dismissed.

The appeal for entitlement to an increased rating for residuals of a chip fracture of the right great toe is dismissed.

The appeal for entitlement to an increased rating for peripheral neuropathy of the left lower extremity  is dismissed.

The appeal for entitlement to an increased rating for peripheral neuropathy of the right lower extremity is dismissed.

The appeal for entitlement to an increased rating for peripheral vascular disease of the left lower extremity is dismissed.

The appeal for entitlement to an increased rating for residuals of pilonidal cyst with scars is dismissed.

The appeal for entitlement to an effective date prior to March 29, 2011, for a 20 percent rating for peripheral neuropathy of the left lower extremity is dismissed.

The appeal for entitlement to an effective date prior to March 29, 2011, for a 20 percent rating for peripheral neuropathy of the right lower extremity is dismissed.

The appeal for entitlement to an effective date prior to March 29, 2011, for a 20 percent rating for peripheral vascular disease of the left lower extremity is dismissed.

The appeal for entitlement to service connection for a kidney disorder is dismissed.

The appeal for entitlement to service connection for a back disorder is dismissed.

The appeal for entitlement to service connection for gout is dismissed.

The appeal with respect to whether new and material evidence was received to reopen the claim for service connection for a stomach disorder is dismissed.

The appeal with respect to whether new and material evidence was received to reopen the claim for service connection for a left knee disability is dismissed.

The appeal with respect to whether new and material evidence was received to reopen the claim for service connection for a right knee disability is dismissed.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim of entitlement for a TDIU based upon PTSD alone is decided.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015). 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a). 

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a). 

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The Veteran meets the schedular criteria for a TDIU throughout the period of this PTSD claim, pending since August 2003.  The question is whether the Veteran's service-connected PTSD alone has rendered him unable to secure and follow a substantially gainful occupation at any time during the pendency of the claim.  

In July 2003, a VA examiner discussed the Veteran's unemployment, noted the Veteran was then unemployed and on Workers Compensation due to a work-related injury and suggested that the reason for the Veteran's unemployment was more physical than psychological.  In August 2003, however, an SSA examiner noted the Veteran's ability to complete a workday without interference from psychological symptoms to be markedly limited.  In fact, the SSA examiner found the Veteran to be dependent for even sedentary work such as driving and handling money.  In August 2010, a VA physician submitted a statement into the record with an indication that the Veteran is chronically impaired by PTSD and an opinion that a 100 percent rating is warranted.  In October 2014, in his substantive appeal, the Veteran clearly claimed that he has been unemployable since 2003 due to his service-connected PTSD.

The Board acknowledges that no medical examination was provided and no medical opinion was obtained in response to the raised claim for a TDIU based upon PTSD alone.  Such an examination is necessary in order to adequately address the issue at hand.  The Veteran should be afforded a VA examination to determine whether his service-connected PTSD is sufficient by itself to have rendered him unemployable at any time since August 2003.

Effective Date of TDIU Based Upon the Cumulative Effects of Service-Connected Disabilities

By way of the September 2014 rating decision, the RO awarded the Veteran a TDIU rating based upon the cumulative effects of his service connected disabilities.  This rating was assigned effective June 3, 2009.  In June 2015, the Veteran's representative submitted a written statement clearly disagreeing with the effective date assigned for the TDIU rating.  The RO, however, has not provided the Veteran with a statement of the case (SOC) in response to the June 2015 notice of disagreement (NOD).  Because the NOD placed the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the issues are REMANDED to the RO for the following actions:

1.  An SOC on the claim for entitlement to an effective date prior to June 3, 2009, for the award of a TDIU based upon the combined effects of all service-connected disabilities should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal as to this issue, the RO or the AMC should ensure that any indicated development is completed before the issue is returned to the Board.

2.  The RO should undertake appropriate development to obtain any outstanding, pertinent treatment records, to include updated records pertaining to the Veteran's treatment for his service-connected PTSD.  If any requested records are not available, such should be reflected in the record and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).
 
3.  Once the record is complete to the extent possible, the RO should afford the Veteran an appropriate VA examination to determine the impact his service-connected PTSD has had on his employability during the pendency of this claim (since August 25, 2003).  All pertinent evidence must be made available to and reviewed by the examiner. Any indicated studies should be conducted and the examiner should review the results of any testing prior to completion of the report. 

The examiner is asked to express an opinion concerning the effects of the PTSD on the Veteran's ability to function in an occupational setting, to include an opinion as to whether the symptoms of the PTSD would preclude the Veteran from maintaining any form of substantially gainful employment.  If the examiner is of the opinion that the Veteran has been rendered unemployable by his PTSD, the examiner should attempt to state when during the period from August 25, 2003, to the present the PTSD symptoms became so severe that they rendered the Veteran unemployable.  The examiner must take into account the statements made by the July 2003 VA examiner, the August 2003 SSA examiner, and the August 2010 VA physician.

The rationale for all opinions expressed must be provided. 
 
4.  The RO should also undertake any other development it determines to be warranted. 
 
5.  Then, the RO should readjudicate the issue of whether a TDIU is warranted based upon the Veteran's service connected PTSD alone.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.


By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


